 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERNARDO CASTILLO,                                 No. 2:19-cv-1626 CKD P
12                       Petitioner,
13           v.                                          ORDER AND
14    JOHN D’AGOSTINI,                                   FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17          Petitioner, an El Dorado County Jail pretrial detainee proceeding pro se, has filed a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 together with a request to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Examination of the request to proceed

20   in forma pauperis reveals that petitioner is unable to afford the costs of suit. Accordingly, the

21   request for leave to proceed in forma pauperis will be granted. See 28 U.S.C. § 1915(a).

22          Under Rule 4 of the Rules Governing Section 2254 Cases, the court must review all

23   petitions for writ of habeas corpus and summarily dismiss any petition if it is plain that the

24   petitioner is not entitled to relief. The court has conducted that review.

25          Petitioner complains about ongoing criminal proceedings in El Dorado County.

26   However, challenges to ongoing criminal proceedings are generally barred by the doctrine set

27   forth in Younger v. Harris, 401 U.S. 37 (1971), and this court is precluded from granting habeas

28   relief until all available state court remedies have been exhausted. 28 U.S.C. § 2254(b)(1). For
                                                        1
 1   these reasons, the court cannot afford petitioner relief and must recommend that petitioner’s

 2   petition for writ of habeas corpus be summarily dismissed.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Petitioner’s request for leave to proceed in forma pauperis (ECF No. 5) is granted; and

 5           2. The Clerk of the Court assign a district court judge to this case.

 6           IT IS HEREBY RECOMMENDED that:

 7           1.     Petitioner’s petition for writ of habeas corpus be summarily dismissed; and

 8           2.     This case be closed.

 9           These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, petitioner may file written

12   objections with the court. Such a document should be captioned “Objections to Magistrate

13   Judge’s Findings and Recommendations.” In his objections, petitioner may address whether a

14   certificate of appealability should issue in the event he files an appeal of the judgment in this

15   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

16   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

17   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

18   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

19   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

20   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris
21   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

22   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

23   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: September 25, 2019
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27   1
     cast1626.114
28
                                                         2
